FILED
                            NOT FOR PUBLICATION                             JUN 21 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 12-30032

               Plaintiff - Appellee,             D.C. No. 3:09-cr-00033-RRB

  v.
                                                 MEMORANDUM *
KARINN GARDNER,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Alaska
                     Ralph R. Beistline, Chief Judge, Presiding

                              Submitted June 18, 2013 **

Before:        TALLMAN, M. SMITH, and HURWITZ, Circuit Judges.

       Karinn Gardner appeals from the district court’s order denying her 18 U.S.C.

§ 3582(c)(2) motion for reduction of sentence. We have jurisdiction under 28

U.S.C. § 1291, and we affirm.

       Gardner contends that she is entitled to a sentence reduction based on the

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Fair Sentencing Act of 2010 (“FSA”) and subsequent amendments to the

Sentencing Guidelines that lowered the Guidelines ranges for crack cocaine

offenses. We review de novo whether the district court had authority to modify a

defendant’s sentence under section 3582(c)(2). See United States v. Austin, 676

F.3d 924, 926 (9th Cir. 2012).

      Gardner’s 120-month sentence was the statutory mandatory minimum at the

time of sentencing. See 21 U.S.C. § 841(b)(1)(A) (2009). Because the FSA’s

reduced mandatory minimums do not apply to defendants sentenced before its

effective date, a reduction in Gardner’s sentence would not be consistent with the

policy statements issued by the Sentencing Commission, and the district court

properly denied Gardner’s motion. See 18 U.S.C. § 3582(c)(2); U.S.S.G. § 1B1.10

cmt. n.1(A); United States v. Augustine, 712 F.3d 1290, 1295 (9th Cir. 2013).

      AFFIRMED.




                                         2                                   12-30032